      Case 4:21-cv-00118-MW-MJF Document 21 Filed 09/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

SEAN P. REILLY,

             Petitioner,

v.                                             Case No.: 4:21cv118-MW/MJF

MARK S. INCH,

          Respondent.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 19, and has also reviewed de novo Petitioner’s

objections, ECF No. 20. Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 19, is accepted and adopted, over

the Petitioner’s objections, as this Court’s opinion. The Respondent’s motion to

dismiss, ECF No. 13, is GRANTED. The Clerk shall enter judgment stating,

“Petitioner’s petition for writ of habeas corpus, ECF No. 1, is DISMISSED for lack

of jurisdiction.” The Clerk shall close the file.

      SO ORDERED on September 15, 2021.

                                        s/Mark E. Walker
                                        Chief United States District Judge
